Citation Nr: 0810030	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  03-29 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a lung disability, 
claimed as a result of exposure to asbestos.

2.  Entitlement to service connection for a right eye 
disability.

3.  Entitlement to a higher initial evaluation for residuals 
of an injury to the left eye, keratoconus, currently assigned 
a 30 percent evaluation.

4.  Entitlement to an effective date earlier than June 25, 
2002, for the grant of service connection and award of 
compensation, including special monthly compensation (SMC), 
for residuals of an injury to the left eye, keratoconus.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from April 1971 to July 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of October 2002, February 2007, and April 2007.  In a 
decision dated in October 2005, the Board denied service 
connection for a lung disability, and the veteran appealed 
that issue to the U.S. Court of Appeals for Veterans Claims 
(Court).  In a memorandum decision dated in June 2007, the 
Court vacated and remanded the October 2005 Board decision as 
to that issue.  In the meantime, appeals were developed as to 
the remaining issues.

The issues of entitlement to service connection for a lung 
disability and a right eye disability, and well as to a 
higher initial evaluation for residuals of injury to the left 
eye, keratoconus, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a September 1989 rating decision, the RO denied 
service connection for a left eye condition; the veteran did 
not appeal that decision.

2.  After the September 1989 rating decision, a claim for 
service connection for a left eye disability was received on 
June 25, 2002.

3.  Service connection and compensation, including SMC, for 
residuals of injury to the left eye, keratoconus, was granted 
by a February 2007 rating decision, effective June 25, 2002.  


CONCLUSION OF LAW

The criteria for an effective date earlier than June 25, 
2002, for the grant of service connection and award of a 30 
percent rating and SMC, for residuals of injury to the left 
eye, keratoconus, have not been met.  38 U.S.C.A. §§ 5110, 
7105 (West 2002); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

With respect to the earlier effective date claim, the Federal 
Circuit has held that 38 U.S.C. § 5103(a) does not require VA 
to provide notice of the information and evidence necessary 
to substantiate a claim upon receipt of a notice of 
disagreement with the effective date assigned by a RO for a 
compensation award.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  In this regard, once a decision has been 
made awarding service connection, a disability rating, and an 
effective date, § 5103(a) notice has served its purpose, as 
the claim has already been substantiated.  Sutton v. 
Nicholson, 20 Vet. App. 419 (2006).  

Nevertheless, in a letter dated in July 2007, the RO advised 
the claimant of the information necessary to substantiate the 
earlier effective date claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Although he was not explicitly told to provide any 
relevant evidence in his possession, he was informed of the 
specific types of evidence he could submit which would be 
pertinent to his claim, and he was told that it was still his 
responsibility to support the claim with appropriate 
evidence.  These statements served to convey the information 
that he should provide any relevant information or evidence 
he possessed.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  Although the claim was not 
readjudicated after the notification, the veteran did not 
submit any new arguments, information, or evidence after the 
notice was sent.  Moreover, as noted above, the claim had 
already been substantiated.  He is represented by counsel, 
who has not alleged any specific notice errors.  Accordingly, 
the Board finds that the duty to notify has been satisfied.  

The Board also concludes that the duty to assist has been 
satisfied.  Service medical records have been obtained, as 
have sufficient VA treatment records and private records for 
which the veteran has authorized the release, to enable a 
decision as to the earlier effective date issue, which 
depends upon the date of claim.  An examination is not 
warranted in connection with the earlier effective date 
claim, because the examination could not show evidence of the 
veteran's past disability, nor could it establish a prior 
claim.  

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Earlier Effective Date

The veteran filed a claim for service connection for left eye 
injury residuals in September 1988, which was denied by the 
RO in an August 1989 rating decision.  The veteran did not 
appeal that decision, and it became final.  38 U.S.C.A. 
§ 7105.  He next filed a claim for service connection for a 
left eye condition in June 2002.  Although initially denied, 
in the course of appellate development, the claim was 
eventually reopened, and then granted, with service 
connection and a 30 percent rating, as well as SMC for loss 
of use of one eye, effective the date the reopened claim was 
received, June 25, 2002.  

Where, as in this case, a claim for service connection is 
filed more than one year after separation from active 
service, the effective date for the grant of service 
connection and award of compensation benefits is the date of 
receipt of claim, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(b) (West 2002); 38 C.F.R. 
§ 3.400(b) (2007).  Where there has been a prior final 
denial, the effective date of an award of VA benefits, based 
on new and material evidence, must be based on the date the 
VA received the particular application for which the benefits 
were granted.  Washington v. Gober, 10 Vet. App. 391 (1997); 
38 C.F.R. § 3.400(q), (r) (2007).  

The veteran is represented by counsel, who contends that the 
RO did not fully comply with the October 2005 Board remand 
instructions; specifically, that the Board did not obtain 
records from University of Nebraska Medical Center (UNMC), as 
directed in the remand, or comply with the examination 
instructions.  However, a review of the January 2007 VA 
examination reports does not find any elements missing from 
the remand instructions, and the veteran has not identified 
any specific deficiencies.  As to the UNMC records, pursuant 
to the remand, in November 2005, the veteran was sent a 
letter, which, in bold-face type on the first page, asked him 
to identify all facilities where he had received treatment 
for his left eye condition, in particular, from the 
University of Nebraska Medical Center.  An authorization form 
was enclosed for that purpose.  

However, the veteran did not respond to that request for 
additional information.  While VA will assist the veteran in 
obtaining evidence to support his claim, he must first 
cooperate fully with VA's efforts to assist him.  
Specifically, he must provide enough information to identify 
and locate existing medical records not in the custody of the 
Federal government.  38 C.F.R. § 3.159(c)(1)(i) (2007).  In 
addition, he must also authorize the release of such records 
in a form acceptable to the custodian of the records.  38 
C.F.R. § 3.159(c)(1)(ii).  

Moreover, the issue before the Board at that time was 
entitlement to service connection for a left eye disorder, 
and that claim was granted.  There is no indication that 
these records would provide evidence relevant to the issue of 
an earlier effective date, specifically, evidence of a claim 
prior to June 25, 2002.  In this regard, the 1989 rating 
decision is final, and no allegations of clear and 
unmistakable error (CUE) have been made.  It has not been 
contended that a later claim was received prior to June 25, 
2002, the effective date of the grant of service connection 
and award of compensation benefits.  

A VA treatment record dated in August 2000 noted that the 
veteran said that he had decreased visual acuity since an in-
service accident in 1973, and that he had now been told that 
he was legally blind in his right [sic] eye.  The doctor 
noted that the veteran had an ophthalmology consult in 
October, and, in the meantime, he gave him a phone number for 
a representative to pursue benefits, since he felt that the 
veteran qualified if his history was accurate.  However, the 
claims file does not indicate that a claim was filed until 
June 25, 2002.  An intent to apply for benefits is an 
essential element of any claim, whether formal or informal.  
Criswell v. Nicholson, 20 Vet. App. 501 (2006).  The fact 
that the veteran did not file a claim, despite evidence that 
he was advised to, argues a lack of intent at that time, and 
there is no provision in the law for awarding an earlier 
effective date based simply on the presence of the 
disability.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) 
(the mere presence of medical evidence of a condition does 
not establish an intent on the part of the veteran to seek 
service connection for the disability).  Moreover, VA medical 
records cannot constitute an informal claim unless service 
connection has previously been established, or has been 
denied on the basis that the condition is noncompensable.  
MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006); see 
38 C.F.R. § 3.157(b) and (b)(1) (2007).  

Thus, as there is no evidence of a non-final claim prior to 
June 25, 2002, it is not necessary to determine whether 
entitlement arose prior to June 25, 2002.  The preponderance 
of the evidence is against the claim for an earlier effective 
date for the grant of service connection and award of 
compensation, including SMC, for residuals of injury to the 
left eye, keratoconus, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir.); Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

An effective date earlier than June 25, 2002, for the grant 
of service connection and award of compensation, including 
special monthly compensation (SMC), for residuals of injury 
to the left eye, keratoconus, is denied.


REMAND

Service connection for an asbestos-related lung disability

In its June 2007 memorandum decision, the Court vacated the 
October Board decision that denied service connection for a 
lung disability.  The Court observed that neither the June 
2005 VA examination report nor the October 2005 Board 
decision adequately addressed the findings of fibrosis noted 
in July 1990 and September 2004, in concluding that the 
veteran did not have an asbestos-related lung condition.  In 
reviewing the file, the Board finds that additional 
development is required to resolve those concerns.  

Significantly, VA medical records show that on at least three 
occasions, in March 2001, September 2004, and June 2005, the 
physician specifically referred to having reviewed the 
records of a July 1990 hospitalization in Emmanuel Hospital, 
including chest X-rays and lung mass biopsy results.  The 
biopsy diagnosis was reported as follows: "biopsies, 
mediastinal lymph nodes, showing fibrosis and anthracosis."  

However, in May 2001 the pulmonary doctor was not able to 
find these records.  Moreover, these records are not 
contained in the claims file; the private medical records on 
file dated in 1990 do not include reports of the July 
hospitalization.  Moreover, an August 2002 VA CT scan report 
concluded that the lung findings were likely secondary to 
treated lymphoma or sarcoid, neither of which has been shown 
elsewhere.  More recently, in May 2007, a question of 
histoplasmosis shown by CT of the lung, to be evaluated in 
the pulmonary clinic, was noted.  

Thus, the 1990 records reviewed by these VA doctors must be 
obtained, if available.  In addition, the most recent VA CT 
scan and chest X-ray reports must be associated with the 
claims file, as well as the recent treatment records, 
particularly pulmonary clinic records.  

Then, the veteran must be afforded a VA examination to 
determine whether he has a lung condition related to asbestos 
exposure.  The Court noted that the June 2005 examination was 
inadequate, because it only addressed the absence of asbestos 
fibers, and did not address the presence of fibrosis.  In 
this regard, VA must analyze an appellant's claim to 
entitlement to service connection for asbestosis or asbestos- 
related disabilities under the guidelines set forth in 
Veterans Benefits Administration (VBA) Adjudication Procedure 
Manual M21-1 (M21-1), Part VI, para. 7.21 (January 31, 1997).  
See Ennis v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. 
Brown, 4 Vet. App. 428, 432 (1993).  The Board notes these 
provisions have since been rescinded and are now found at 
M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, which was 
effective December 13, 2005.

However, the pertinent parts of the manual guidelines on 
service connection in asbestos-related cases are not 
substantive rules, and there is no presumption that a veteran 
was exposed to asbestos in service.  Dyment v. West, 13 
Vet.App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 
(Fed.Cir. 2002); VAOPGCPREC 4-2000.  Nevertheless, the Court 
in the instant case noted that the veteran is competent to 
report his asbestos exposure, and observed that his testimony 
cannot be rejected simply because it was not reported 
contemporaneously to service, or noted in the service medical 
records, citing to Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(Fed Cir. 2006).  In the testimony referred to, at a March 
2004 hearing before a Decision Review Officer (DRO), the 
veteran said that he was exposed to asbestos while in service 
when he worked on different types of support equipment for 
aircraft.  Specifically, such was lined with asbestos for 
heat shields and noise control.  The veteran also stated that 
the building had asbestos in the roof and such was flaking 
and falling off.

The veteran has requested an Independent Medical Expert 
opinion.  However, in view of the additional findings 
indicated since the last examination, a new examination, with 
current findings, is needed.  The Board does, however, 
believe that an examination by a pulmonary specialist should 
be provided.

Service connection for right eye disability

The veteran contends that the VA examination in January 2007 
was insufficient to determine whether service connection is 
warranted for right eye keratoconus.  The January 2007 VA 
examination noted that keratoconus is an ectatic disorder of 
the cornea of unknown cause.  It was bilateral but could be 
very asymmetric as in this case.  The examiner concluded that 
the veteran's keratoconus was aggravated by his in-service 
injury.  In a later addendum, the examiner noted that the 
mild keratoconus present in the right eye was not related to 
the loss of vision in the left eye.  However, the examiner 
also noted that the veteran's keratoconus was a bilateral 
condition.  

However, there is no evidence of keratoconus in the service 
medical records, and examinations of the right eye in service 
were normal.  The medical evidence of records indicates 
keratoconus was first noted in the VA records sometime 
between August 2000, when it was noted that the veteran had 
an ophthalmology consult in October, and January 2002, when 
keratoconus was noted as medical history on a psychiatry 
consult.  However, none of the ophthalmology clinic records 
are on file; these must be obtained.  

Although the examiner noted that the veteran's keratoconus 
was a bilateral condition, he also noted that the condition 
was aggravated by the in-service injury, and service 
connection was granted on the basis of aggravation, due to 
the in-service injury.  However, with respect to the right 
eye, no abnormalities were shown in service.  

Service connection may be granted on the basis of 
aggravation, if a pre-existing injury or disease increases in 
severity during such service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  However, in this case, there is no medical evidence 
of the presence of keratoconus during service.  Moreover, 
keratoconus was not noted at entry, and, thus, the 
presumption of soundness comes into play.  The burden is on 
VA to rebut the presumption soundness, by clear and 
unmistakable evidence, both that the disorder at issue pre-
existed service, and was not aggravated by service.  See 
VAOPGCPREC 3-2003 (July 2003); Wagner v. Principi, 370 F. 3d 
1089 (Fed. Cir. 2004).  If the examiner, in the January 2007 
opinions, meant that keratoconus, as a bilateral condition, 
was present prior to service, and that the in-service injury 
aggravated the left eye condition, but not the right, both 
the pre-existence and the lack of aggravation must be proven 
by clear and unmistakable evidence, for the claim to be 
denied.  If it cannot be determined that keratoconus in the 
right eye was clearly and unmistakably present prior to 
service, but if it is at least as likely as not that it was 
present during service, service connection must be granted.  
While the grant of service connection by aggravation only 
makes sense if bilateral keratoconus was present during 
service, prior to the injury, the examiner did not make any 
explicit statement as to that, nor to the question of pre-
existence.  In view of the absence of any diagnosis of 
keratoconus before 2000, an opinion must be obtained.  

Because keratoconus of the left eye would be rated as a 
bilateral condition if service connection for the right eye 
were to be granted, a decision as to the rating for the left 
eye condition must be deferred pending the outcome of the 
service connection issue.  


Accordingly, the case is REMANDED for the following action:

1.  Obtain the following records from the 
veteran's VA medical records file(s):
*  All ophthalmology clinic records dated 
from October 2000 to the present;
*  All records pertaining to the 
veteran's treatment and evaluation, 
including hospitalization, dated from 
July 1990 to August 1990, in Emmanuel 
Hospital for a lung condition, including 
a biopsy on July 12, 1990, which are 
within VA custody (as referred to in 
treatment records such as the March 8, 
2001 addendum, the September 28, 2004, 
primary care clinic note, and the June 
2005 VA respiratory disease examination 
report), to include any CT scan, X-ray, 
and biopsy reports.  
*  All pulmonary clinic records and 
evaluations dated from August 2002 to the 
present, to include all X-ray, CT scan, 
and pulmonary function test reports dated 
during this period.  
All efforts to obtain these records 
should be fully documented; in view of 
the evidence of the existence of these 
records, if any of the records appear to 
be unavailable, searches must continue 
until it is absolutely clear that further 
efforts would be futile, and the file 
must contain a record of the specific 
efforts made, which should include 
contacting all of the providers who 
indicated in their treatment notes that 
they had reviewed such records.  

2.  Thereafter, schedule the veteran for 
a VA examination by a physician who is a 
pulmonary specialist, to determine 
whether the veteran has a lung condition 
which is due to asbestos exposure.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  After a review of 
the examination findings and the entire 
evidence of record, including all records 
pertaining to the evaluation of the hilar 
mass, the examiner should render an 
opinion as to whether the veteran has a 
lung disorder consistent with exposure to 
asbestos.  In particular, the likelihood 
that the fibrosis noted in July 1990 and 
September 2004 is related to asbestos 
exposure should be discussed.  If the 
examiner finds that the evidence is 
evenly balanced as to whether there is an 
asbestos-related lung condition, the 
examiner should state whether it is 
consistent with the veteran's claimed in-
service asbestos exposure.  

When discussing the likelihood of 
relationship, it would be helpful if the 
examiner would use the following 
language, as may be appropriate:  "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely 
as not" (meaning likelihood of at least 
50%), or "less likely than not" or 
"unlikely" (meaning that there is less 
than 50% likelihood).  The term "at 
least as likely as not" does not mean 
"within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide 
a complete rationale for any opinion 
provided. 

3.  After obtaining the medical records 
detailed above, to the extent available, 
schedule the veteran for a VA examination 
by an ophthalmologist to determine 
whether keratoconus of the right eye was 
of service onset.  The claims folder must 
be made available to the examiner for 
review in conjunction with the 
examination.  The examiner should address 
the following:
*  Was keratoconus of the right eye at 
least as likely as not present in 
service?
*  If so, did it clearly and unmistakably 
exist prior to service?
*  If not shown in service, were the in-
service examinations sufficiently 
detailed as to rule out keratoconus in 
the right eye at that time?
*  Was the VA examination in November 
1988 sufficient to rule out keratoconus 
in the right eye at that time?  
The examiner must provide a complete 
rationale for all opinions provided. 

4.  Thereafter, review the claims on 
appeal.  If any claim is denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case, and given an opportunity to 
respond, before the case is returned to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  However, the 
Board takes this opportunity to advise the appellant that the 
conduct of the efforts as directed in this remand, as well as 
any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop the claim, including 
reporting for any scheduled VA examination, is both critical 
and appreciated.  The appellant is also advised that failure 
to report for any scheduled examination may result in the 
denial of a claim.  38 C.F.R. § 3.655.  


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


